Citation Nr: 0408997	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-19 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for chondromalacia patella of the left knee.

2.  Entitlement to an initial disability rating in excess of 
10 percent for chondromalacia patella of the right knee.

3.  Entitlement to service connection for degenerative disc 
disease secondary to bilateral chondromalacia patella of the 
knee.


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1963 to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO) that, in part, granted service 
connection for bilateral chondromalacia of the knee, and 
assigned an initial noncompensable evaluation for each knee; 
and denied the claim for service connection for degenerative 
disc disease of the lumbosacral spine.  The veteran has 
timely perfected an appeal of these determinations to the 
Board.  

In May 2003, the RO increased the rating for chondromalacia 
patella of each knee to 10 percent disabling.  The veteran 
has not indicated that he is satisfied with this rating, by 
way of a written withdrawal of this appeal.  See 38 C.F.R. 
§ 20.204 (2003).  Thus, the claim is still before the Board.  
AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The veteran's chondromalacia patella of the left knee is 
manifested by impairment that results in chronic and 
recurrent pain on motion, functional loss, and slight overall 
limitation of motion of the knee due to pain; however; even 
when pain is considered, the veteran's left knee disability 
is not shown to result in functional loss consistent with or 
comparable to limitation of motion of the left leg to 30 
degrees on flexion or to 15 degrees on extension, or to 
otherwise result in functional loss due to limitation of 
motion that warrants the assignment of a higher evaluation.  

2.  The veteran's chondromalacia patella of the right knee is 
manifested by impairment that results in chronic and 
recurrent pain on motion, functional loss, and slight overall 
limitation of motion of the knee due to pain; however; even 
when pain is considered, the veteran's right knee disability 
is not shown to result in functional loss consistent with or 
comparable to limitation of motion of the right leg to 30 
degrees on flexion or to 15 degrees on extension, or to 
otherwise result in functional loss due to limitation of 
motion that warrants the assignment of a higher evaluation.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for chondromalacia patella of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5256, 5257, 5260, 5261, 5262 (2003).

2.  The criteria for a disability rating in excess of 10 
percent for chondromalacia patella of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5256, 5257, 5260, 5261, 5262 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board notes that the President recently signed into law 
the Veterans Claims Assistance Act of 2000 (hereinafter 
VCAA).  Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
This liberalizing law and its implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

Recently, the U.S. Court of Veterans Appeals held that a 
service-connection claimant must be given a VCAA-complying 
notice before an initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  Such a notice letter 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical evidence 
necessary to substantiate his claim.  The veteran was 
provided with a copy of the appealed February 2002 rating 
decision, the May 2003 statement of the case, and a June 2003 
rating decision.  These documents provided notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  Specifically, the 
documents contained the pertinent provisions of the VA's 
Schedule for Rating Disabilities, including the diagnostic 
code and associated rating criteria.  See 38 C.F.R. Part 4 
(2003).  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
his behalf.  

Additionally, VA has made reasonable efforts to inform the 
veteran of the information and evidence he was responsible 
for submitting and what evidence VA would obtain on his 
behalf.  Specifically, an October 2001 letter asked the 
veteran to identify by name, address, and timeframe any 
person, agency, or company that has records pertinent to his 
claim, including medical records, so that VA could obtain 
those records.  For private medical records, the letter asked 
the veteran to complete an authorization and consent form so 
that VA could request those records.  The letter also asked 
the veteran to inform VA of any additional information or 
evidence that might help support his claim.  Additionally, 
the letter informed the veteran that VA would obtain relevant 
records including medical records, employment records, and 
records from any federal agencies.  Furthermore, the letter 
informed the veteran that it is his responsibility to ensure 
that VA receives all requested records.  Moreover, in a March 
2004 letter, VA provided the veteran with another opportunity 
to submit additional evidence concerning his appeal.  Thus, 
the Board finds that the aforementioned correspondences 
informed the veteran of the information and evidence he was 
responsible for submitting and what evidence VA would obtain 
in order to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In addition, the Board 
finds that VA has made reasonable efforts to inform the 
veteran that he could submit any information or evidence in 
support of his claim.  See Pelegrini v. Principi, supra.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service records, postservice VA medical records, 
and assertions made by the veteran in support of his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (describing harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the veteran covering all content 
requirements is harmless.

Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim of 
entitlement to an initial disability rating in excess of 10 
percent for chondromalacia patella of the left knee and an 
initial disability rating in excess of 10 percent for 
chondromalacia patella of the right knee poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
at 394.  

II.  Factual Background

Service medical records show that the veteran complained of 
pain in both knees in May 1966 after injuring them during 
karate practice.  The examiner diagnosed the veteran with 
chondromalacia of both patellae.  In March 1967, a diagnosis 
of bilateral chondromalacia was again noted.  The veteran's 
July 1967 separation examination noted chondromalacia in both 
knees, not considered disabling.

The veteran underwent a VA examination in January 2002, at 
which time he complained of constant knee pain.  He stated 
that the knee pain has gotten worse over the last few years, 
with the right being greater than the left.  He also stated 
that being up on his knees for a long period of time and any 
high-intensity activity seem to make it worse.  The veteran 
added that an occasional over-the-counter pain medication 
will make it better, but denied taking regular medication for 
his knees.  Additionally, he stated that there was no giving 
way or locking of the knees, and that most of the pain is on 
the inside of the medial aspect of the knees.

The examiner observed that the knees were in normal alignment 
with excellent range of motion between 0 and 135 degrees.  
The examiner noted that the knees were stable to varus and 
valgus stress, with a negative Lachman's test.  The examiner 
also reported no hip tenderness, and that the veteran had 
good pulses.  Additionally, the examiner stated that the 
veteran had tenderness to palpation bilaterally along the 
medial joint-line.  The examiner then diagnosed the veteran 
with chondromalacia, bilateral knees.  

The veteran underwent another VA examination in April 2003, 
at which time he stated that he has had constant pain in his 
knees since the inservice injury.  He stated that the pain 
was at first intermittent, and is now constant at a pain 
level of about 3/10.  The veteran added that the pain goes to 
about 7/10 after any significant walking or activity, and 
occasionally to a 10/10 with some unknown maneuver.  
Additionally, he denied any locking but reported episodes of 
catching within his knee as well as occasional giving way and 
swelling.  The veteran also stated that he had been able to 
work as a postman on a walking route up until this point, 
recently having obtained a driving route.  

The examiner reported overall good alignment of the legs with 
no atrophy of the quadriceps.  The examiner observed 0 to 130 
degrees of range of motion bilaterally and noted that both 
knees were stable to varus-valgus and Lachman's.  In 
addition, the examiner noted tenderness to palpation 
diffusely about the knee; no effusion; negative patella 
grind; and negative apprehension test for patellar 
instability.  Furthermore, the examiner reported that x-ray 
examination revealed overall good alignment of the legs and 
the knees, and that the legs were otherwise normal.  The 
examiner then assessed the veteran with bilateral 
chondromalacia patella.  

III.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  
Where the Rating Schedule does not provide a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2003).  

The veteran's bilateral chondromalacia patella is currently 
evaluated as 10 percent disabling for each knee under 
Diagnostic Code 5299-5260, 38 C.F.R. § 4.71a (2003).  The 
Board notes that the veteran has been evaluated under this 
diagnostic code by analogy.  38 C.F.R. § 4.20 (2003).  

Pursuant to Diagnostic Code 5257, under which other 
impairment of the knee is evaluated, the following 
evaluations are assignable: slight recurrent subluxation or 
lateral instability, 10 percent; moderate recurrent 
subluxation or lateral instability, 20 percent; and severe 
recurrent subluxation or lateral instability, 30 percent.  

Additionally, pursuant to Diagnostic Code 5260, under which 
limitation of leg flexion is evaluated, the following 
evaluations are assignable: for flexion limited to 45 
degrees, 10 percent; for flexion limited to 30 degrees, 20 
percent; and for flexion limited to 15 degrees, 30 percent.  
Pursuant to Diagnostic Code 5261, under which limitation of 
leg extension is evaluated, the following evaluations are 
assignable: for extension limited to 10 degrees, 10 percent; 
for extension limited to 15 degrees, 20 percent; for 
extension limited to 20 degrees, 30 percent; for extension 
limited to 30 degrees, 40 percent; for extension limited to 
45 degrees, 50 percent.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2003); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The Board finds that the preponderance of the evidence is 
against a finding that the veteran's bilateral knee 
disability warrants a rating greater than 10 percent for each 
knee.  In this regard, the Board notes that although his 
bilateral knee disability is productive of significant pain 
and some functional impairment, the Board reiterates that 
this disability is evaluated based on limitation of motion 
due to pain.  Thus, given the range of motion findings 
reported in the January 2002 and April 2003 VA examination 
reports, which are consistent with a noncompensable 
evaluation under both Diagnostic Codes 5260 and 5261, a 
rating greater than 10 percent for each knee is not 
appropriate.  

The Board has considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's bilateral knee disability.  
However, because the evidence shows that the veteran does not 
have ankylosis of the knee, other knee impairment of 
recurrent subluxation or lateral instability, or impairment 
of the tibia and fibula, and in the absence of clinical 
evidence of disability comparable to knee ankylosis, other 
knee impairment of recurrent subluxation or lateral 
instability, or impairment of tibia or fibula, a rating 
greater than 10 percent for each knee is not warranted under 
Diagnostic Codes 5256, 5257, or 5262.  

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's chondromalacia patella was more 
than 10 percent disabling for each knee.  Thus "staged 
ratings" are inapplicable to this case.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for chondromalacia patella of the left knee is 
denied.

Entitlement to an initial disability rating in excess of 10 
percent for chondromalacia patella of the right knee is 
denied.





REMAND

The veteran contends, in essence, that his current back 
disorder is due to his service-connected bilateral 
chondromalacia patella of the knees.  In March and November 
2002 statements, the veteran indicated that his degenerative 
disc disease is related to his bilateral knee disability.  He 
stated that his knee disability aggravated or worsened his 
back condition over time because of improper walking, 
limping, and careful use of his knees.

At a January 2002 VA examination, the examiner diagnosed the 
veteran with degenerative disc disease, L2/L3, L5/S1, with 
facet arthritis L5/S1.  The examiner, however, did not state 
whether the veteran's back disorder is related to his 
service-connected bilateral chondromalacia patella.

Fulfillment of the statutory duty to assist the veteran, now 
established under the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002) 
and its implementing regulations, also requires VA to provide 
a medical examination when such an examination or opinion is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary to make a decision on the claim when the 
record contains (1) competent evidence that the claimant has 
a current disability or persistent or recurrent symptoms of 
the disability, (2) indicates that the disability or symptoms 
may be associated with the claimant's active duty, and (3) 
does not contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
3.159(c)(4) (2003).

Since the underlying etiological basis for the diagnosis of 
degenerative disc disease in the record on appeal has been 
called into question, the RO should schedule the veteran for 
a VA examination, to include a medical opinion as to whether 
the disorder is related to the veteran's service-connected 
bilateral chondromalacia patella.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
nature, etiology, and extent of the 
veteran's degenerative disc disease.  The 
veteran's claims file, to include a copy 
of this Remand, should be made available 
to and reviewed by the examiner in 
connection with the examination.  All 
indicated tests and studies should be 
performed, and clinical findings should 
be reported in detail.  Based on a review 
of the records in the claims file and 
examination findings, the examiner should 
specifically state whether it is at least 
as likely as not that the veteran's 
current degenerative disc disease is 
related to his service-connected 
bilateral chondromalacia patella.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

2.  After the foregoing, the RO should 
re-adjudicate the issue of entitlement to 
service connection for degenerative disc 
disease as secondary to service-connected 
bilateral chondromalacia patella.  

3.  If such determination remains 
unfavorable, the veteran should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 2002) that summarizes the 
pertinent evidence and reflects the 
reasons and bases for the decision 
reached.  The veteran should be afforded 
an appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



